Judgment was rendered against appellant in the county court of Marshall county for a violation of the prohibitory liquor law, and his punishment was assessed at a fine of $50 and imprisonment in the county jail for the period of 30 days. Appealed. Appeal dismissed. On the 13th day of September, 1911, the court granted an order extending the time for perfecting the appeal by filing a transcript of the record in this court on or before the 29th day of November, 1911. But the transcript of the record was not filed in this court until the 2nd day of December, 1911. As the time for perfecting the appeal had elapsed when the transcript of the record was filed in this court we did not acquire jurisdiction of this case and the appeal must therefore be dismissed, with directions to the *Page 732 
county court of Marshall county to proceed with the enforcement of its judgment.
DOYLE, J., concurs. ARMSTRONG, J., absent, and not participating.